

FORM OF LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
September 12, 2011, by and between DGSE Companies, Inc., a Nevada corporation
(the “Company”), and the undersigned shareholders of the Company (the
“Shareholders”) who are acquiring an aggregate of six hundred thousand (600,000)
shares (the “Shares”) of the common stock of the Company, par value $0.01 per
share (the “Common Stock”), pursuant to that certain Agreement and Plan of
Merger, dated September 12, 2011, by and among the Company, SBT, Inc., Southern
Bullion Trading, LLC, NTR Metals LLC and the members of Southern Bullion
Trading, LLC (the “Merger Agreement”).


WHEREAS, in conjunction with the transactions contemplated in the Merger
Agreement, the Shareholders are entitled to receive the Shares on the terms and
conditions set forth in more detail in the Merger Agreement; and


WHEREAS, in order to facilitate the consummation of the transactions
contemplated by the Merger Agreement and to provide for an orderly market for
the Common Stock, the Shareholders have agreed to enter into this Agreement and
to thereby restrict the sale, offer for sale, pledge, assignment, transfer,
conveyance, hypothecation, alienation or any other disposition of the Shares
received by the Shareholders, all on the terms set forth below.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           The Shareholders each expressly agree that they will not make or
cause to be made any sale, offer for sale, transfer, pledge, assignment,
conveyance, hypothecation, alienation or any other disposition, of the Shares
received by the Shareholders, without Company’s prior written consent, earlier
than the two-year anniversary of the date on which the Shares were distributed
to Shareholders.  The foregoing sentence shall not apply:
 
a.           to transfers of Shares as a bona fide gift;
 
b.           to transfers of Shares by will or intestacy or to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned;
 
c.           to distributions of Shares by a trust to its beneficiaries or a
trustor;
 
d.           if the Shareholder is a corporation, partnership, limited liability
company, trust or other business entity and it (i) transfers Shares to another
corporation, partnership, limited liability company, trust or other business
entity that is a direct or indirect affiliate (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended (the “1933 Act”)) of
the undersigned or to any business entity that is managed and governed by the
same management company as the Shareholder; or
 
e.           transfers to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
In the case of any transfer or distribution pursuant to clause (a), (b), (c) or
(d), each donee, trustee, distributee or transferee shall sign and deliver a
lock-up letter substantially in the form of this Agreement.
 
2.           a.           In the event of a firmly-underwritten public offering
of the Company’s Common Stock or other equity interest of the Company for the
account of the Company registered under the 1933 Act, by a nationally recognized
investment bank resulting in at least US $35,000,000 in gross proceeds (before
underwriters’ discounts and selling commissions) to the Company (the “Public
Offering”), Shareholders agree that for a period of six (6) months commencing on
the effective date of the registration statement filed under the 1933 Act
relating to the Public Offering (the “Lock-up Period”), Shareholders will not
offer, sell, contract to sell, grant any option for the sale of, or otherwise
dispose of, directly or indirectly, any of the Shares.  In order to enable the
Company to enforce the aforesaid restrictions on transfer, the Shareholders
hereby agree that the Company may impose stop-transfer instructions with respect
to the Shares, owned beneficially or of record by Shareholders until the end of
such six (6) months period.
 
b.           In the event that the Financial Industry Regulatory Authority
(“FINRA”), or any other state or federal regulatory authority requires that the
Lock-Up Period be extended in connection with the Public Offering, the
Shareholders each agree that they will execute any agreements and other
documents to extend the Lock-Up Period to the extent required by FINRA or such
other regulatory authority.
 
c.           Any one or more of the restrictions set forth in this Section 2:
(i) may be waived by the board of directors of the Company if it determines in
good faith and in the exercise of its fiduciary duties that such waiver would be
in the best interests of the Company and its shareholders for any valid business
purpose, including, without limitation, to increase the liquidity of the Common
Stock; and (ii) will be null and void upon the consummation of any tender offer
to purchase all or substantially all of the Company’s issued and outstanding
securities or any merger, consolidation or other reorganization of the Company
with or into an unaffiliated person or entity if such transaction is approved by
the affirmative vote of the requisite number of record and beneficial owners of
the Company’s Common Stock then outstanding and entitled to vote on such
transaction.
 
3.           To the extent not inconsistent with applicable law, if any or all
of the Shares are included in an effective registration statement filed with the
Securities Exchange Commission, the Shareholders agree not to effect any public
sale or distribution of the issue being registered or a similar security of the
Company, or any securities exercisable for such securities, including a sale
pursuant to Rule 144 under the 1933 Act, during the fourteen (14) days prior to,
and during the one hundred eighty (180) day period beginning on, the effective
date of such registration statement (except as part of the registration), if and
to the extent requested by the managing underwriter or underwriters in the case
of an underwritten public offering.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           In the event of a tender offer to purchase all or substantially all
of the Company’s issued and outstanding securities, or a merger, consolidation
or other reorganization, and if the Company or the entity makes a public
announcement that the minimum tender condition for any such tender offer has
been satisfied or if the requisite number of the record and beneficial owners of
Company securities then outstanding are voted in favor of such merger,
consolidation or reorganization, and such tender offer, merger, consolidation or
reorganization is completed, this Agreement shall terminate as of the closing of
such event, and the Shares restricted pursuant hereto shall be immediately
released from the restrictions contained herein.
 
5.           The restrictions covered by this Agreement shall be appropriately
adjusted should the Company make a dividend or distribution, undergo a forward
split or a reverse split or otherwise reclassify its shares of Common Stock.
 
6.           This Agreement may be executed in any number of counterparts with
the same force and effect as if all parties had executed the same document.
 
7.           All notices, instructions or other communications required or
permitted to be given pursuant to this Agreement shall be given in writing and
delivered by email (receipt confirmed), certified mail, return receipt
requested, overnight delivery or hand-delivered to all parties to this
Agreement, to the Company at 11311 Reeder Road, Dallas, Texas 75229, Attn: Dr.
L.S. Smith, and to the Shareholders at the address set forth on the signature
page.  All notices shall be deemed to be given on the same day if delivered by
hand or on the following business day if sent by overnight delivery or the
second business day following the date of mailing.
 
8.           The sale and transfer restrictions on the Shares set forth in this
Agreement shall be in addition to all other restrictions on transfer imposed by
applicable United States and state securities laws, rules and regulations.
 
9.           This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof, and may not be amended except
by a written instrument executed by the parties hereto.  Each party to this
Agreement hereby acknowledges that it has not received or relied upon any
statements or representations by any other party or its agents which are not
expressly set forth herein.
 
10.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas applicable to contracts entered into and to
be performed wholly within said State; and Company and the Shareholders agree
that any action based upon this Agreement may be brought exclusively in the
United States and state courts located in Texas, and each submits itself to the
jurisdiction of such courts for all purposes hereunder.
 
11.           In the event of default hereunder, the non-defaulting parties
shall be entitled to recover reasonable attorney’s fees incurred in the
enforcement of this Agreement.
 
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written hereinabove.



 
DGSE COMPANIES, INC.,
   a Nevada corporation      
By:
    
   
Name:
Dr. L.S. Smith
   
Title:
Chairman & Chief Executive Officer
       
SHAREHOLDERS
     
LANDMARK METALS, LLC,
a Texas limited liability company
     
By:
    
   
Name:
   
Title:
   
Address:
   
Fax:
   
Email:
     
JAMES J. VIERLING
         
   
   
James J. Vierling
   
Address:
   
Fax:
   
Email:
     
WESLEY A. MULL
         
    
   
Wesley A. Mull
   
Address:
   
Fax:
   
Email

 
[Signature Page to Lockup Agreement (Merger Agreement)]
 
 
 

--------------------------------------------------------------------------------

 